       Case: 1:19-cv-07484 Document #: 1 Filed: 11/12/19 Page 1 of 17 PageID #:1




                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS

-----------------------------------------------------------)
SWEATWORKS LLC,                                             )
Plaintiff,                                                  )   Case No. 1:19-cv-07484
                                                            )
v.                                                          )
                                                            )   COMPLAINT
SWEATWORKING, INC.,                                         )
Defendant.                                                  )   DEMAND JURY TRIAL
                                                            )
----------------------------------------------------------- )


         1.       The plaintiff, SweatWorks LLC (“SweatWorks” or “plaintiff”), for its complaint

against the defendant, SweatWorking, Inc. (“SweatWorking” or “defendant”), states that:


                                         NATURE OF THE ACTION


         2.       In this action the plaintiff, SweatWorks, the owner of the distinctive and

nationally recognized trademark and service mark “SWEATWORKS,” seeks to recover damages

and to obtain preliminary and permanent injunctions for the defendant’s trademark and service

mark infringement under the Lanham Act and at common law; for the defendant’s infringement

of the plaintiff’s federally registered trademark and service mark; for the defendant’s false

designation of origin under the Lanham Act, 15 U.S.C. § 1125; for dilution by the defendant

under 15 U.S.C. §1125(c); for dilution by the defendant under the Illinois Trademark

Registration and Protection Act 765 ILCS 1036/1, et seq.; for the defendant’s unfair competition;

and for the defendant’s unfair and deceptive acts or practices under the Illinois Consumer Fraud

and Deceptive Business Practices Act, 815 ILCS 505/1, et seq.
      Case: 1:19-cv-07484 Document #: 1 Filed: 11/12/19 Page 2 of 17 PageID #:1




                                  JURISDICTION AND VENUE


       3.      This Court has jurisdiction of the subject matter of this action under 28 U.S.C.

§§ 1331, 1367(a), and 1338, the Lanham Act, Title 15 of the United States Code, and principles

of supplemental and ancillary jurisdiction. This Court has subject matter jurisdiction over the

plaintiff’s claims arising under the trademark laws of the United States.

       4.      This Court has jurisdiction over the plaintiff’s state common law claims for

trademark infringement, unfair competition, and unfair and deceptive acts or practices under 28

U.S.C. § 1367 because these claims are so related to the claims arising under Title 15 of the

United States Code that they form part of the same case or controversy.

       5.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and 1391(c)

because the defendant resides in this district and a substantial part of the events giving rise to the

claim occurred here.

       6.      This Court has personal jurisdiction over the defendant because the defendant has

its principal place of business in Cook County in this district and has had regular and consistent

contacts with the State of Illinois sufficient to confer personal jurisdiction.


                                           THE PARTIES


       7.      The plaintiff, SweatWorks LLC, is a Virginia limited liability company with its

principal place of business at 1201 Wilson Blvd., 27th Floor, Arlington, Virginia 22209.

       8.      The defendant, SweatWorking, Inc., is an Illinois corporation with its principal

place of business at SweatWorking, Inc. 211 W Wacker Dr., 3rd Floor, Chicago, Illinois 60606

and its registered agent located at 758 N. Larrabee St., Apt. 701, Chicago, Illinois 60654.



                                                Page 2
      Case: 1:19-cv-07484 Document #: 1 Filed: 11/12/19 Page 3 of 17 PageID #:1




                                  FACTUAL BACKGROUND


                                       The Plaintiff’s Rights


       9.      SweatWorks is in the business of software, including software related to fitness

businesses, tracking fitness, and athlete profile management, as well as downloadable mobile

applications for use with fitness activities. SweatWorks provides these products and services to

customers across the United States and worldwide in commerce and computer ecommerce.

       10.     SweatWorks has used the mark “SWEATWORKS” in commerce in the United

States since at least as early as October 15, 2012 for its fitness related software, and SweatWorks

has used the SWEATWORKS mark continuously in connection with its products and services

from October 2012 to the present.

       11.     SweatWorks has acquired common law rights in its “SWEATWORKS” mark

through its use of the mark as a trade name and in association with its products and services

including fitness related software.

       12.     On April 14, 2015, SweatWorks applied to register the mark SWEATWORKS. A

registration issued as U.S. Registration No. 5,032,051 on August 30, 2016 for computer

e-commerce software to allow users to perform electronic business transactions via a global

computer network; computer software for use with, fitness and athletic event registration, scoring

and obtaining payment, tracking fitness and athlete profile management, event management,

functional fitness box management, in the field of fitness and athletic events; computer software,

namely, electronic financial platform that accommodates multiple types of payment and debt

transactions in an integrated mobile phone, PDA, and web based environment; downloadable

computer software for use with fitness and athletic event registration, scoring and athlete profile


                                               Page 3
      Case: 1:19-cv-07484 Document #: 1 Filed: 11/12/19 Page 4 of 17 PageID #:1




management; downloadable mobile applications for use with fitness and athletic event

registration, scoring and athlete profile management; downloadable software for use with, fitness

and athletic event registration, scoring and obtaining payment, tracking fitness and athlete profile

management, event management, functional fitness box management, in the field of fitness and

athletic events in Class 9; for athletic apparel, namely, shirts, pants, jackets, footwear, hats and

caps, athletic uniforms in Class 25; and for computer project management services; computer

software development and computer programming development for others; computer software

development in the field of mobile applications; consultancy with regard to webpage design;

consulting in the field of IT project management; custom design and development of computer

software; design and development of computer software; design and development of computer

software for the improvements of purchasing functions of business; design, development and

implementation of software; design, development, and implementation of software for fitness

and athletic event registration, scoring and obtaining payment, tracking fitness and athlete profile

management, event management, cross fit box management; developing customized software in

the field of fitness and athletics for others; website design and development for others in

Class 42. A true and accurate copy of the registration is attached hereto and made a part hereof

as Exhibit “A”.

       13.     U.S. Registration No. 5,032,051 is valid and subsisting, and is prima facie

evidence of the plaintiff’s exclusive right to use the SWEATWORKS mark in commerce in

connection with the above referenced goods and services.

       14.     As a result of its use and registration of the mark, SweatWorks has rights in the

trademark and service mark SWEATWORKS.




                                                Page 4
     Case: 1:19-cv-07484 Document #: 1 Filed: 11/12/19 Page 5 of 17 PageID #:1




       15.    Through extensive use of the SWEATWORKS mark, SWEATWORKS has

become distinctively connected with SweatWorks and its products and services. Today,

SweatWorks has provided products and services, including mobile applications, to customers

across the fitness industry. Customers of SweatWorks have included Equinox, Bear Grills

Survival Challenge, Samsung, Spartan, and SoulCycle.

       16.    SweatWorks has made substantial investments in advertising and promoting its

products and services under its SWEATWORKS mark.

       17.    As a result of the goodwill and reputation that SweatWorks has associated with its

SWEATWORKS mark, customers seeking digital products and services for the fitness industry

have come to recognize the SWEATWORKS mark as indicating the high-quality products and

services that the plaintiff, SweatWorks, provides with its SWEATWORKS mark.

       18.    Accordingly, the SWEATWORKS mark is distinctive and has acquired secondary

meaning.

                           The Fame of the SWEATWORKS mark

       19.    SweatWorks has promoted and advertised its fitness goods and services under its

SWEATWORKS mark throughout the United States for over 7 years.

       20.    SweatWorks has spent substantial sums of money promoting and advertising its

fitness products and services under its SWEATWORKS mark.

       21.    Accordingly, the plaintiff’s SWEATWORKS mark has achieved widespread

recognition with the general public, making the SWEATWORKS mark famous as understood by

Trademark Act Section 43(c), 15 U.S.C. § 1125(c).




                                            Page 5
      Case: 1:19-cv-07484 Document #: 1 Filed: 11/12/19 Page 6 of 17 PageID #:1




                                     The Defendant’s Actions


       22.     The defendant, SweatWorking, is in the business of providing software for

creating, distributing, and monitoring fitness content.

       23.     The defendant was informed of the plaintiff’s federally registered trademark and

service mark SWEATWORKS at least as early as September 16, 2017.

       24.     On information and belief, the defendant did not begin using SweatWorking until

its release of its mobile application in December 2017.

       25.     The defendant is using “SweatWorking” in connection with a mobile application

for fitness and wellness-related content.

       26.     The defendant is using “SweatWorking” as a trade name.

       27.     The defendant owns and operates the domain www.sweatworking.com where it

advertises a digital fitness related product it refers to as “SweatWorking.”

       28.     As further examples of defendant’s use, attached hereto and made a part hereof as

Exhibit “B” is a true and accurate copy of a page from the defendant’s website.

       29.     Attached hereto and made a part hereof as Exhibit “C” is a true and accurate copy

of an advertisement of the defendant’s “SweatWorking” mobile fitness application offered for

sale by the defendant on the Apple App Store.

       30.     In social media, the defendant’s Facebook profile titled “SweatWorking”

advertises a mobile application for “On-Demand Fitness.” The defendant’s Facebook profile

uses the term “SweatWorking” as a trade name and as the name for a mobile application product.

As an example, attached hereto and made a part hereof as Exhibit “D” is a true and accurate copy

of a page from the defendant’s Facebook profile.



                                               Page 6
      Case: 1:19-cv-07484 Document #: 1 Filed: 11/12/19 Page 7 of 17 PageID #:1




       31.     On June 15, 2017, the defendant filed an intent to use application to register

SWEATWORKING as a trademark, and the application was abandoned when the defendant did

not respond to an Office Action dated September 16, 2017.

       32.     The Office Action refused registration of SWEATWORKING “under Trademark

Act Section 2(d), 15 U.S.C. Section 1052(d), because the applicant’s proposed mark, when used

on or in connection with the identified goods, so resembles the mark in U.S. Registration No.

5032051 [the plaintiff’s registration] as to be likely to cause confusion, or to cause mistake, or to

deceive.” See Office Action at page 2.

       33.     Attached hereto and made a part hereof as Exhibit “E” is a true and accurate copy

of the defendant’s U.S. Application Serial Number 87/490,731 filed on June 15, 2017 as an

intent to use application.

       34.     Attached hereto and made a part hereof as Exhibit “F” is a true and accurate copy

of the September 16, 2017, Office Action. The defendant did not respond to the Office Action,

resulting in abandonment of the application.

       35.     The Office Action, at pages 30-32, includes a copy of the registration owned by

SweatWorks of the mark SWEATWORKS, U.S. Registration No. 5,032,051.

       36.     From the Office Action, the defendant knew of the registration by the plaintiff,

SweatWorks, of the SWEATWORKS mark, of the plaintiff’s rights in that mark, and that the

defendant’s proposed mark SWEATWORKING, when used on or in connection with the

identified goods, so resembles the plaintiff’s registered mark SWEATWORKS that it would be

likely to cause confusion, or to cause mistake, or to deceive.

       37.     Without regard for the plaintiff’s rights, the defendant proceeded to use the

proposed mark SWEATWORKING for goods identified in its intent to use application.


                                               Page 7
      Case: 1:19-cv-07484 Document #: 1 Filed: 11/12/19 Page 8 of 17 PageID #:1




       38.     The defendant’s use of SweatWorking, including as a mark for its services and

products, as the name of its mobile app, as a trade name, as part of its web address, and on its

social media profiles, infringes the rights of SweatWorks and is likely to cause confusion, to

cause mistake, or to deceive as to the origin, sponsorship, and affiliation with or approval by

SweatWorks of the products and services of the defendant.

       39.     There is overlap in the prospective purchasers of the products and services of

SweatWorks and the defendant. Both parties market products and services to fitness service

providers. Both parties also provide products and services directly to end users through mobile

app stores such as the Apple App Store and Google Play. The defendant’s mark is confusingly

similar to the plaintiff’s registered mark SWEATWORKS.

       40.     The use, by the defendant, of a confusingly similar mark for similar products and

services is likely to cause confusion and deception of members of the trade and public. By

introducing and willfully continuing to cause confusion in the marketplace, the defendant is

causing and will continue to cause substantial injury.

       41.     On or about April 8, 2019, counsel for SweatWorks contacted the defendant

setting forth the plaintiff’s rights, the defendant’s infringement and dilution of those rights, and

the plaintiff’s concern that the defendant’s use of a confusingly similar trademark and trade name

would create a likelihood of confusion, mistake, or deception in the marketplace, and that it

could lead customers to the mistaken conclusion that there is some connection or relationship

between SweatWorks and the defendant.

       42.     Despite further communications, the defendant, SweatWorking, has neglected or

refused to cease its infringement and dilution.




                                                  Page 8
      Case: 1:19-cv-07484 Document #: 1 Filed: 11/12/19 Page 9 of 17 PageID #:1




                      COUNT I (Infringement of Common Law Trademarks)


       43.      SweatWorks repeats and realleges paragraphs 1 through 42 of this complaint as if

they were fully set forth.

       44.      SweatWorks owns all rights, title, and interest in the mark SWEATWORKS,

including all common law rights.

       45.      The defendant has infringed and is infringing common law rights of SweatWorks

in SWEATWORKS by the defendant’s use of SweatWorking.

       46.      The defendant was informed of the plaintiff’s rights, title, and interest in the mark

SWEATWORKS in a communication from the United States Patent and Trademark Office on

September 16, 2017.

       47.      The defendant’s use of SweatWorking, in violation of rights owned by the

plaintiff, SweatWorks, is willful.

       48.      SweatWorks has been and is being damaged by the defendant’s infringement of

its common law rights.

       49.      SweatWorks has suffered and will continue to suffer irreparable injury due to the

above described activities of the defendant if the defendant is not preliminarily and permanently

enjoined.


             COUNT II (Infringement of Federally Registered SWEATWORKS Mark)


       50.      SweatWorks repeats and realleges paragraphs 1 through 49 of this complaint as if

they were fully set forth.




                                                Page 9
     Case: 1:19-cv-07484 Document #: 1 Filed: 11/12/19 Page 10 of 17 PageID #:1




       51.     The defendant has infringed and is infringing the federally registered trademark

and service mark SWEATWORKS, owned by SweatWorks, with U.S. Registration No.

5,032,051. The defendant was informed of the federally registered trademark and service mark

SWEATWORKS at least as early as September 16, 2017.

       52.     The defendant’s use and continued use of SWEATWORKING in violation of the

rights owned by the plaintiff, SweatWorks, is willful.

       53.     The defendant has used and continues to use variations of the federally registered

trademark and service mark SWEATWORKS to provide goods and services in interstate

commerce, and that use and continued use is likely to cause confusion.

       54.     SweatWorks has been and is being damaged by the defendant’s infringement of

its federally registered mark.

       55.     SweatWorks has suffered irreparable injury due to the above described activities

of the defendant and will continue to suffer irreparable injury if the defendant is not preliminarily

and permanently enjoined.

       56.     SweatWorks is entitled to injunctive relief and to recover the defendant’s profits,

actual damages, enhanced profits and damages, costs, and reasonable attorneys’ fees under

15 U.S.C. §§ 1114, 1116 and 1117.


                COUNT III (False Designation of Origin Under the Lanham Act)


       57.     SweatWorks repeats and realleges paragraphs 1 through 56 of this complaint as if

they were fully set forth.

       58.     The defendant’s actions were and are in violation of 15 U.S.C. §1125(a) (Lanham

Act § 43(a)), which imposes liability for the use in commerce of any word, term, name, symbol,


                                              Page 10
     Case: 1:19-cv-07484 Document #: 1 Filed: 11/12/19 Page 11 of 17 PageID #:1




or device, or any combination thereof, or any false designation of origin that is likely to cause

confusion, or to cause mistake, or to deceive as to the affiliation, connection or association of a

person with another person or as to the origin, sponsorship, or approval of its goods, services, or

commercial activities by another person.

        59.     The defendant’s continued use of the mark SweatWorking is in violation of the

plaintiff’s rights and is willful.

        60.     SweatWorks has been and is being damaged as a result of the defendant’s

violation of 15 U.S.C. § 1125(a).

        61.     SweatWorks has suffered irreparable injury due to the above described activities

of the defendant and will continue to suffer irreparable injury if the defendant is not preliminarily

and permanently enjoined.


                          COUNT IV (Dilution under 15 U.S.C. §1125(c))


        62.     SweatWorks repeats and realleges paragraphs 1 through 61 of this complaint as if

they were fully set forth.

        63.     The plaintiff’s trademark and service mark SWEATWORKS has become famous,

as that term is used and defined in 15 U.S.C. §1125(c).

        64.     The defendant’s commercial use of the mark SweatWorking has caused and will

continue to cause dilution of the distinctive quality of the SWEATWORKS mark owned by

SweatWorks, in violation of 15 U.S.C. §1125(c).

        65.     The defendant’s continued use of SweatWorking is in violation of the plaintiff’s

rights and is willful.




                                               Page 11
     Case: 1:19-cv-07484 Document #: 1 Filed: 11/12/19 Page 12 of 17 PageID #:1




       66.        SweatWorks has been damaged by the defendant’s dilution of the distinctive

quality of its famous mark.

       67.        SweatWorks has suffered irreparable injury due to the above described activities

of the defendant and will continue to suffer irreparable injury if the defendant is not preliminarily

and permanently enjoined.


         COUNT V (Dilution under Illinois Trademark Registration and Protection Act
                               765 ILCS 1036/1, et seq.)

       68.        SweatWorks repeats and realleges paragraphs 1 through 67 of this complaint as if

they were fully set forth.

       69.        The defendant’s use of SweatWorking in commerce is causing a likelihood of

injury to the business reputation of SweatWorks and of dilution of the distinct quality of its

SWEATWORKS mark.

       70.        By reason of the foregoing, SweatWorks is entitled to relief under 765 ILCS

1036/1, et seq.


   COUNT VI (The Illinois Consumer Fraud and Deceptive Business Practices Act (“ICFA”)
                                815 ILCS 505/1, et seq.)

       71.        SweatWorks repeats and realleges paragraphs 1 through 70 of this complaint as if

they were fully set forth.

       72.        On information and belief, the likelihood of confusion caused by the defendant’s

unauthorized use of variations of the plaintiff’s SWEATWORKS marks, including but not

limited to defendant’s use in selling, promotion, advertising, distribution and/or offering for sale,

results in a false designation of origin, a false or misleading description of fact, and/or false or




                                                Page 12
     Case: 1:19-cv-07484 Document #: 1 Filed: 11/12/19 Page 13 of 17 PageID #:1




misleading representation of fact, and has caused and is likely to cause confusion, mistake,

and/or deception as to the following:

               A.      the affiliation, connection or association of the defendant’s marks with the

                       plaintiff’s SWEATWORKS mark, as well as with the corporate identity

                       SweatWorks;

               B.      the origin, sponsorship, or approval of the defendant’s marks by

                       SweatWorks; and

               C.      the nature, characteristics, or qualities of the defendant’s goods that bear

                       variations of the plaintiff’s SWEATWORKS mark and/or rendering of

                       services by the defendant in association with variations of the plaintiff’s

                       SWEATWORKS mark.

       73.     The conduct of the defendant constitutes unfair methods of competition or unfair

or deceptive acts and practices in the conduct of a trade or business in violation of the ICFA.

       74.     The defendant’s website page exemplified in Exhibit “B”, the defendant’s Apple

App Store product page exemplified in Exhibit “C”, and the defendant’s social media

exemplified in Exhibit “D” constitute misleading advertising in promotion of the defendant’s

business because it is likely to confuse and deceive members of the purchasing public.

       75.     The defendant’s continued use of “SweatWorking” as a mark, as a trade name,

and in its identity is in violation of rights of SweatWorks and is willful.

       76.      As a direct and proximate result of the conduct of the defendant in violation of

the ICFA, its unfair and deceptive acts and practices, and its willful or knowing violations of the

ICFA, SweatWorks has been and is being severely damaged.




                                               Page 13
     Case: 1:19-cv-07484 Document #: 1 Filed: 11/12/19 Page 14 of 17 PageID #:1




       77.     SweatWorks has suffered and will continue to suffer irreparable injury due to the

above described activities of the defendant if the defendant is not preliminarily and permanently

enjoined.

                         COUNT VII (Common Law Unfair Competition)

       78.     SweatWorks repeats and realleges paragraphs 1 through 77 of this complaint as if

they were fully set forth.

       79.     Plaintiff own all rights, title, and interest in and to the SWEATWORKS mark,

including but not limited to all common law rights in such mark due to first use.

       80.     On information and belief, the defendant’s unauthorized use of variations of the

plaintiff’s SWEATWORKS mark having likelihood of confusion, including but not limited to

the defendant’s use in selling, promotion, advertising, distribution and/or offering for sale,

constitutes a false designation of origin, a false or misleading description of fact, false or

misleading representation of fact, false pretense, and/or false promise and has caused and is

likely to cause confusion, mistake, and/or deception as to the following:

               A.      the affiliation, connection or association of the defendant’s marks with the

                       plaintiff’s SWEATWORKS mark, as well as with the corporate identity

                       SweatWorks;

               B.      the origin, sponsorship, or approval of the defendant’s marks by

                       SweatWorks; and

               C.      the nature, characteristics, or qualities of the defendant’s goods that bear

                       variations of the plaintiff’s SWEATWORKS mark and/or rendering of

                       services by the defendant in association with variations of the plaintiff’s

                       SWEATWORKS mark.


                                               Page 14
     Case: 1:19-cv-07484 Document #: 1 Filed: 11/12/19 Page 15 of 17 PageID #:1




        81.     The defendant’s acts constitute unfair competition in violation of the common law

of the State of Illinois.

                                        RELIEF REQUESTED

                WHEREFORE, the plaintiff, SweatWorks LLC, demands judgment:

        A.      Preliminarily and permanently enjoining the defendant, SweatWorking, from

using SweatWorking, any term incorporating the term “SWEATWORKING,” or any

confusingly similar term, in any trade name, service mark, trademark, domain name, metatag, or

any other use to promote goods or services;

        B.      Preliminarily and permanently enjoining the defendant from diluting the

distinctive quality of the SWEATWORKS mark owned by SweatWorks;

        C.      Preliminarily and permanently enjoining the defendant from engaging in unfair

methods of competition with SweatWorks;

        D.      Determining and awarding SweatWorks its damages resulting from the

defendant’s infringement of its common law trademark rights, as alleged in Count I of the

complaint, plus interest, costs, and attorneys’ fees;

        E.      Determining and awarding SweatWorks its damages resulting from the

defendant’s infringement of its federally registered mark SWEATWORKS, as alleged in

Count II of the complaint, plus interest, costs, and attorneys’ fees;

        F.      Determining and awarding SweatWorks the profits and enhanced profits gained

by the defendant as a result of its willful infringement of the rights of SweatWorks, including its

rights in its federally registered mark SWEATWORKS, as alleged in this complaint, plus

interest, costs, and attorneys’ fees;




                                               Page 15
     Case: 1:19-cv-07484 Document #: 1 Filed: 11/12/19 Page 16 of 17 PageID #:1




        G.      Determining and awarding SweatWorks its damages resulting from the

defendant’s violation of 15 U.S.C. § 1125(a), as alleged in Count III of the complaint, plus

interest, costs, and attorneys’ fees;

        H.      Determining and awarding SweatWorks its damages resulting from the

defendant’s dilution under 15 U.S.C. § 1125(c), as alleged in Count IV of the complaint, plus

interest, costs, and attorneys’ fees;

        I.      Determining and awarding SweatWorks its damages resulting from the

defendant’s dilution under the Illinois Trademark Registration and Protection Act, 765 ILCS

1036/1, et seq., as alleged in Count V of the complaint, plus interest, costs, and attorneys’ fees;

        J.      Determining and awarding the plaintiff its damages resulting from the defendant’s

actions, as alleged in Count V of the complaint, plus interest, costs, and attorneys’ fees;

        K.      Preliminarily and permanently enjoining the defendant from violating 765 ILCS

1036/1, et seq. as alleged in Count V;

        L.      Entering judgment that the defendant has committed unfair and deceptive acts or

practices declared unlawful under the Illinois Consumer Fraud and Deceptive Business Practices

Act, 815 ILCS 505/1, et seq., as alleged in Count VI;

        M.      Entering judgment that the defendant has engaged in unfair competition under

Illinois common law, as alleged in Count VII;

        N.      Determining that the defendant’s actions in infringing the rights of SweatWorks

and in engaging in unfair competition were willful and increasing the award of damages to

SweatWorks as a result of those willful actions; and

        O.      Granting such other and further relief as this Court may deem just and proper.




                                               Page 16
     Case: 1:19-cv-07484 Document #: 1 Filed: 11/12/19 Page 17 of 17 PageID #:1




                                          JURY DEMAND

       The plaintiff demands a trial by jury on all issues properly tried to a jury.



       Dated: November 12, 2019                    Respectfully submitted,

                                                   SweatWorks LLC

                                                   By its attorneys,

                                                   /s/ Mariangela M. Seale
                                                   Mariangela M. Seale, #6293433
                                                   Riley Safer Holmes & Cancila LLP
                                                   70 W. Madison Street, Suite 2900
                                                   Chicago, Illinois 60602
                                                   (312) 471-8700
                                                   mseale@rshc-law.com

Of counsel to be admitted pro hac vice:

Susan G. L. Glovsky BBO# 195880
susan.glovsky@hbsr.com
Samuel J. Sussman BBO# 696909
samuel.sussman@hbsr.com
Hamilton, Brook, Smith & Reynolds, P.C.
155 Seaport Blvd.
Boston, Massachusetts 02210
Telephone: 617-607-5900
Fax: 978-341-0136




                                              Page 17
